Broyles, P. J.
This was an issue formed by a dispossessory warrant and a counter-affidavit. In an amendment to the counter-affidavit the defendant admitted a prima facie case for the plaintiff, set up an affirmative defense, and assumed the burden of proof. The evidence adduced • failed to overcome the prima facie case thus admitted and to sustain the affirmative defense. On the contrary, the evidence, as disclosed by the record, showed that the defendant was the tenant of the plaintiff during the year 1916, and was holding over as such when the dispossessory warrant to evict him was sworn out, and that the plaintiff was not chargeable with any laches in demanding possession of the property. The court, therefore, did not err in directing a verdict for the plaintiff, or in thereafter refusing to grant a new trial.

Judgment on the main bill of exceptions affirmed; cross-bill dismissed.


Bloodworth, J., concurs. Stephens, J., dissent's.